     Case 2:16-cr-00012 Document 165 Filed 09/17/20 Page 1 of 4 PageID #: 500



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 2:16-00012-2

DENNIS WALLS


            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On September 17, 2020, the United States of America

appeared by Nicholas Miller, Assistant United States Attorney,

and the defendant, Dennis Walls, appeared in person and by his

counsel, Gregory J. Campbell, for a hearing on the petition

seeking revocation of supervised release submitted by United

States Probation Officer Dylan Shaffer.            The defendant commenced

a twenty-month (20) term of supervised release in this action on

December 23, 2019, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

June 17, 2019.


             The court heard the admissions of the defendant, the

evidence presented by the government and the defendant, and the

representations and argument of counsel.
  Case 2:16-cr-00012 Document 165 Filed 09/17/20 Page 2 of 4 PageID #: 501



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1)the defendant violated federal and state law in

that on January 14, 2020, he possessed 32.9 grams of synthetic

cannabinoids; (2) the defendant failed to contact Recovery Point

and Prestera Center for residential substance abuse treatment

after being directed by the probation officer on December 26,

2019, to contact the facilities daily until he was accepted; (3)

the defendant failed to report to the probation office on

January 22, 2020, as directed by the probation officer; (4) the

defendant failed to participate in and successfully complete a

six-month residential drug treatment program inasmuch as on

February 21, 2020, he began residential drug treatment

programming at Rock Ministries but was discharged from the

program and deemed a program failure on May 27, 2020, after

staff members located a smoking pipe inside his jacket at which

time the defendant admitted that he ingested synthetic marijuana

on one occasion; (5) the defendant failed to participate in

outpatient substance abuse treatment, as well as weekly

substance abuse group counseling sessions and monthly individual

substance abuse counseling, at Pyramid Counseling as directed by
                                     2
  Case 2:16-cr-00012 Document 165 Filed 09/17/20 Page 3 of 4 PageID #: 502



the probation officer; and (6) the defendant failed to appear

for urine drug screens on January 9, January 14, January 24,

January 29, and February 4, 2020, as directed by the probation

officer; as admitted by the defendant as to (2), (3), (4), (5),

and (6) above on the record of the hearing and all as set forth

in the petition on supervised release, and by the court’s

findings on the record of the hearing.




           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

                                     3
  Case 2:16-cr-00012 Document 165 Filed 09/17/20 Page 4 of 4 PageID #: 503



EIGHT (8) MONTHS, with no further term of supervised release

imposed.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                   DATED: September 17, 2020




                                     4
